Exhibit 31.1 CERTIFICATION I, Robert F. Doman, certify that: 1. I have reviewed this Amendment No. 1 to Annual Report on Form 10-K of Echo Therapeutics, Inc.; and 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report. /s/ Robert F. Doman Robert F. Doman Interim Chief Executive Officer (Principal Executive Officer) May 1, 2014
